Robert P. Owens
Assistant Municipal Attorney
Municipal Attorney's Office
P.O. Box 196650
Anchorage, Alaska 99519-6650

Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorney for Proposed Intervenor-Defendant Municipality of Anchorage

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

ALASKA RAILROAD CORPORATION,                   )
                                               )
                    Plaintiff,                 )
                                               )
vs.                                            )
                                               )
FLYING CROWN SUBDIVISION                       )
ADDITION NO. 1 AND ADDITION NO. 2              )
PROPERTY OWNERS ASSOCIATION,                   )
                                               )
                    Defendant,                 )
                                               )
             and                               )
                                               )
MUNICIPALITY OF ANCHORAGE,                     )
                                               )
             [Proposed]                        )
             Intervenor Defendant              )
_ _ _ _ _ _ __ _ _ _ __ _ _ ) Case No. 3:20-cv-00232-JMK

            DECLARATION OF ROBIN WARD IN SUPPORT OF
      THE MUNICIPALITY OF ANCHORAGE'S MOTION TO INTERVENE

       I, ROBIN WARD, declare the following on the basis of personal knowledge to

which I am competent to testify.

       1.    I am the Director of Real Estate for the Municipality of Anchorage.
        2.       The Municipality of Anchorage owns approximately 80 properties adjacent

        to the Alaska Railroad Corporation's transportation corridor which subject to

        railroad right-of-way easements.

        3.       Most of these prope1iies are located within the city limits of Anchorage but

        others appear throughout the municipality including in the communities of

        Girdwood and Chugiak.

        4.       Municipal properties subject to railroad right-of-way easements have a

        variety of uses including but not limited to land bank prope1iy, public park and

        recreation property, and municipal utility infrastructure property.

        5.       Oceanview Park is a municipally owned public park in south Anchorage off

        Oceanview Drive which is bisected by the railroad transpo1iation corridor.


Under 28 U.S.C. § 1746, I declare under penalty of pe1jury under the laws of the United

States of America that the foregoing is true and correct.        Q.
Executedon       0/,~/J-bd--/                                    L~£i,~~
                                                                 Robin Ward




Certificate of Service
                                         3/16/21
The undersigned hereby certifies that on _  _ _ _, a
true and correct copy of the foregoing was served on the
parties by electronic means through the CM/ECF system:

/s/ Cathi Russell
Cathi Russell, Legal Secretary
Municipal Attorney's Office




Declaration of Robin Ward ISO MOA's Motion to Intervene
ARRC v. Fly ing Crown Association; Case No. 3:20-cv-00232-JMK.
Page 2 of2
